 
Exhibit 10.3
 
VirtualScopics, Inc. 2009 Bonus Plan
 
On January 27, 2009, the Registrant’s Compensation Committee approved the terms
of the Registrant’s 2009 Bonus Plan (“Plan”). The Plan covers the Registrant’s
Chief Executive Officer, management employees including the Chief Business and
Financial Officer, and other employees.


The Plan provides performance criteria based upon the Registrant meeting certain
financial and operational targets in the 2009 fiscal year, and require the
Registrant to achieve improved financial performance over fiscal 2008.  If the
Registrant’s performance meets or exceeds the staged targets in the Plan, the
participating executive may receive cash incentive bonus payments equal to a
percentage of the executive’s eligible base pay.  Amounts may be further
adjusted by the Compensation Committee for exceptional individual
performance.  The bonus percentage range is 0% to 30% of eligible base pay for
the chief executive officer, and 0% to 22% for the chief business and financial
officer.  The executive officers are not eligible for a bonus unless the
Registrant meets the initial performance thresholds.  The Plan also includes a
bonus pool to employees other than the executive officers.

 
 

--------------------------------------------------------------------------------

 